Order entered November 5, 2015




                                            In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-15-00528-CV

                              LINDA FITZERMAN, Appellant

                                              V.

                         CLASSIC AMERICANA, LLC, Appellee

                      On Appeal from the 68th Judicial District Court
                                  Dallas County, Texas
                           Trial Court Cause No. DC-14-12166

                                          ORDER
       We GRANT appellant’s November 4, 2015 unopposed motion for an extension of time

to file a reply brief. Appellant shall file a reply brief by NOVEMBER 25, 2015.


                                                     /s/   ELIZABETH LANG-MIERS
                                                           JUSTICE